Filed 11/21/13 P. v. Monsevath CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064182

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD244512)

SCOTT MONSEVATH,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia

Eyherabide, Judge. Affirmed.

         Steven J. Carroll, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.



         Scott Monsevath was charged by information with one count of stalking with a

court order in effect in violation of Penal Code section 646.9, subdivision (b), and seven

counts of disobeying a court order in violation of Penal Code section 273.6, subdivision
(a). The information also specially alleged he suffered a prior prison term for violating

Penal Code section 646.9, subdivision (b). After his first trial ended in a mistrial, the

parties entered into a plea bargain under which Monsevath pleaded guilty to three counts

of disobeying a court order in violation of Penal Code section 273.6, subdivision (a), each

offense having occurred on three separate days, and the prosecution agreed to dismiss the

remaining counts. He entered the plea with the understanding he could be sentenced to

three years in jail. The court sentenced Monsevath to a term of 365 days on each of the

three convictions and ordered those terms to be served consecutively. Monsevath

appeals. We affirm the judgment.

                                          FACTS

         On three separate occasions, Monsevath knowingly and willfully violated a lawful

court order that had been obtained to prevent domestic violence and disturbance of the

peace.

                                       DISCUSSION

         Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 and Anders v. California

(1967) 386 U.S. 738. Counsel identifies as a possible, but not arguable, issue: whether

the trial court abused its discretion in sentencing Monsevath to three consecutive terms.

         We granted Monsevath permission to file a supplemental brief on his own behalf,

but he has not responded. A review of the record pursuant to People v. Wende, supra, 25
Cal. 3d 436 and Anders v. California, supra, 386 U.S. 738 has disclosed no reasonably

                                              2
arguable appellate issues. Monsevath has been competently represented by counsel on

this appeal.

                                   DISPOSITION

       The judgment is affirmed.




                                                            McDONALD, Acting P. J.

WE CONCUR:


McINTYRE, J.


IRION, J.




                                          3